DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (FR 2933280 A1, See Machine Translated Version denoted as “FR_2933280_A1_translated”) in view of Kusin (US 20130216296 A1). 
Re. Claim 1, Dalton discloses a makeup brush (Fig. 4-6; Abstract) comprising: 
a handle part (Fig. 6, labels 14 and 40) wherein an inner space is provided (Fig. 6 shows the inner space in which a container would fit which is shown in Fig. 4-5); 
a container (Fig. 6, label 12) for fragrant material (Abstract) mounted in the inner space of the handle part (Fig. 4-5), the container for fragrant material 
a bristle part (Fig. 6, label 16; Ending of Par. [0006] states that part 16 can be made of a plurality of bristles) coupled with the handle part (Fig. 6) wherein a plurality of bristle hairs is provided (Ending of Par. [0006] states that part 16 can be made of a plurality of bristles); and 
a passage member (Fig. 4-6, label 22) having a pipe part (Fig. 4-6, label 48) wherein one end of the pipe part is connected to the container for fragrant material (Fig. 4-5) and the other end of the pipe part is connected to the bristle part (Fig. 4-5) so that the fragrant scent from the fragrant materials contained in the container for fragrant material is sent to the bristle part to diffuse it (Fig. 5 shows the representation of the material (56) being moved from the container to the brush).
	However, Dalton is silent to the container containing a plurality of fragrant materials emanating fragrant scent. 
	Kusin discloses a fragrance delivery system in the anaglous art of fragrances and further discloses that a frangrance or a mixture of fragrances can be dispensed to further help counteract an odor (Par. [0073])
	It would have been obvious to someone skilled in the art before the effective filing date to modify the fragrance material of Dalton to have a mixture of fragrance materials to emanant a fragrant scent to counteract a displeasing odor. 
	Re. Claim 2, Dalton and Kusin teaches the makeup brush of claim 1 and further discloses the handle part (Fig. 6, labels 14 and 40) has an opening (Fig. 6) through which the container for fragrant material is replaced (Fig. 6, wherein label 40 is unscrewed to replace the container (12) as disclosed in Par. [0012]). 
Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (FR 2933280 A1, See Machine Translated Version denoted as “FR_2933280_A1_translated”) in view of Kusin (US 20130216296 A1) and Neuhard (US 0567353 A). 
Re. Claim 3, Dalton and Kusin teaches the makeup brush of claim 2 and Dalton further discloses 
the handle part (Fig. 6, labels 14 and 40, FIG. 3) is coupled with the bristle part (See Annotated Figure B of Fig. 4; Ending of Par. [0006] states that part 16 can be made of a plurality of bristles) along the longitudinal direction of the handle part (Fig. 4-6), 
the makeup brush further comprises a hollow connection part positioned between the handle part and the bristle part (See Annotated Figure A of FIg. 5), 
the passage member (Fig. 4-6, label 22) is placed between the handle part (Fig. 6, labels 14 and 40) and the bristle part (Fig. 6, label 16; Ending of Par. [0006] states that part 16 can be made of a plurality of bristles) inside the hollow connection part (Fig. 4-6).
	However, Dalton and Kusin are silent to one side of the hollow connection part which is detachably coupled to the handle part and the other side of the hollow connection part is detachably coupled to the bristle part.
	Neuhard discloses a dispensing applicator (Fig. 1-2) in the analogous art and further discloses a bristle part (Fig. 3), a handle part for holding product (Fig. 1, labels 1-2), and a hollow connection part (Fig. 4) wherein the hollow connection part (Fig. 4) is situated between the bristle part (Fig. 3) and handle part (Fig. 1, labels 1-2). Further it is disclosed the hollow connection part is detachable from both the handle part and bristle part (Pg. 2, lines 8-23 wherein it is also shown in Fig.s 1-5 the screw thread members which would allow the bristle part to be unscrewed from the connecting part and the connecting part comprising screw threads to allow it to be removable from the handle part). By having this particular configuration, it allows for easily cleaning of the applicator member and to refill the product.  
	It would have been obvious to someone skilled in the art before the effective filing date to modify the hollow connection part of Dalton and Kusin to be a detachable structure as taught by Neuhard to allow for easy cleaning of the applicator member and to refill the product.  

    PNG
    media_image1.png
    274
    357
    media_image1.png
    Greyscale

Annotated Figure A
	Re. Claim 4, Dalton, Kusin and Neuhard teaches the makeup brush of claim 3 and Dalton further discloses one end of the pipe part of the passage member is inserted into the container for fragrant material (Annotated Figure B of Fig. 4) and the other end of the pipe part of the passage member is inserted into the bristle part (Annotated Figure B of Fig. 4).

    PNG
    media_image2.png
    615
    669
    media_image2.png
    Greyscale

Annotated Figure B
	Re. Claim 5, Dalton, Kusin and Neuhard teaches the makeup brush of claim 4 and Dalton further discloses an inserting space is formed in the bristle part to receive the other end of the pipe part of the passage member (Annotated Figure C of Fig. 4).

    PNG
    media_image3.png
    343
    296
    media_image3.png
    Greyscale


Annotated Figure C
	Re. Claim 6, Dalton, Kusin and Neuhard teaches the makeup brush of claim 5 and Dalton further discloses an inserting hole is formed in the container for fragrant material to receive the one end of the pipe part of the passage member (Annotated Figure D of Fig. 4).

    PNG
    media_image4.png
    227
    634
    media_image4.png
    Greyscale

Annotated Figure D
	Re. Claim 7, Dalton, Kusin and Neuhard teaches the makeup brush of claim 6 and Dalton further discloses the passage member (Fig. 4-6, label 22) has a plate part (Fig. 4-6, label 46) formed around the pipe part (48) (Fig. 4-6) to support the rear side of the bristle part (Fig. 4-6 wherein it is shown that it would indirectly support the rear side of the bristle part by providing support to the spring member (58) which would interact with the bristle part (See Annotated Figure B of Fig. 4). 
Re. Claim 8, Dalton discloses a makeup brush (Fig. 4-6; Abstract) comprising: 
a handle part (Fig. 6, labels 14 and 40) wherein an inner space is provided (Fig. 6 shows the inner space in which a container would fit which is shown in Fig. 4-5); 
a container (Fig. 6, label 12) for fragrant material (Abstract) mounted in the inner space of the handle part (Fig. 4-5), the container for fragrant material 
a bristle part (Fig. 6, label 16; Ending of Par. [0006] states that part 16 can be made of a plurality of bristles) coupled with the handle part (Fig. 6) wherein a plurality of bristle hairs is provided (Ending of Par. [0006] states that part 16 can be made of a plurality of bristles); and 
a hollow connection part positioned between the handle part and the bristle part (See Annotated Figure A of FIg. 5), 
a passage member (Fig. 4-6, label 22) having a pipe part (Fig. 4-6, label 48) wherein one end of the pipe part is connected to the container for fragrant material (Fig. 4-5) and the other end of the pipe part is connected to the bristle part (Fig. 4-5) so that the fragrant scent from the fragrant materials contained in the container for fragrant material is sent to the bristle part to diffuse it (Fig. 5 shows the representation of the material (56) being moved from the container to the brush).
	However, Dalton is silent to the container containing a plurality of fragrant materials emanating fragrant scent. Further, Dalton is silent to one side of the hollow connection part which is detachably coupled to the handle part and the other side of the hollow connection part is detachably coupled to the bristle part.
	Kusin discloses a fragrance delivery system in the anaglous art of fragrances and further discloses that a frangrance or a mixture of fragrances can be dispensed to further help counteract an odor (Par. [0073])
	It would have been obvious to someone skilled in the art before the effective filing date to modify the fragrance material of Dalton to have a mixture of fragrance materials to emanant a fragrant scent to counteract a displeasing odor. 
	Neuhard discloses a dispensing applicator (Fig. 1-2) in the analogous art and further discloses a bristle part (Fig. 3), a handle part for holding product (Fig. 1, labels 1-2), and a hollow connection part (Fig. 4) wherein the hollow connection part (Fig. 4) is situated between the bristle part (Fig. 3) and handle part (Fig. 1, labels 1-2). Further it is disclosed the hollow connection part is detachable from both the handle part and bristle part (Pg. 2, lines 8-23 wherein it is also shown in Fig.s 1-5 the screw thread members which would allow the bristle part to be unscrewed from the connecting part and the connecting part comprising screw threads to allow it to be removable from the handle part). By having this particular configuration, it allows for easily cleaning of the applicator member and to refill the product.  
	It would have been obvious to someone skilled in the art before the effective filing date to modify the hollow connection part of Dalton and Kusin to be a detachable structure as taught by Neuhard to allow for easy cleaning of the applicator member and to refill the product.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
	Johnson (US 3376095 A) discloses a lather brush comprising a handle part, a passage member comprising a piping part, and a bristle part comprising a plurality of bristles. 
	Choi (US 20020014246 A1) discloses a cosmetic brush comprising a handle part, a passage member comprising a piping member, and a bristle part. 
	Gueret (US 20070277844 A1) discloses a cosmetic brush comprising a handle part, a passage member comprising a piping member, a container for holding cosmetic material that is capable of being scented material, and a bristle part. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/28/2022